Citation Nr: 1500552	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for lung disease associated with asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of service connection for a lung disability associated with asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have verified physical service within the land borders or inland waterways of the Republic of Vietnam, or other duty or visitation during service.

2.  Arteriosclerotic heart disease was not present until many years after the Veteran's discharge from service and is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.313 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for heart and lung disabilities in February 2011.  In a letter dated March 2011, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  His claim was thereafter initially adjudicated in July 2011.  Accordingly, the duty to notify is satisfied.
 
Regarding the duty to assist, all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service personnel records, service treatment records (STRs), private treatment records, and lay statement in support of his claim.  The Veteran has not identified any outstanding evidence and the Board is aware of none.  

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for his claim for service connection for arteriosclerotic heart disease.  However, the Board finds that a VA examination is not necessary to decide this claim because the evidence of record provides sufficient information to do so.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring VA to provide a medical examination when insufficient evidence exists on file to make a decision on the claim).  Specifically, while the Veteran does have a current diagnosis of arteriosclerotic heart disease, there is no evidence establishing an in-service event, injury, or disease.  As discussed below, the Veteran's service treatment records are silent for any treatment of a heart problem during his active duty, and there is no evidence of manifestation of a qualifying heart disability within an applicable presumptive period.  Thus, VA has no obligation to provide an examination in this case, and the Board finds that VA has also satisfied its duty to assist. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2014).  

While private medical records reveal that the Veteran has a present diagnosis of arteriosclerotic heart disease, a review of the Veteran's service treatment records does not show any complaint of or treatment for a heart disability while in service.  Further, no evidence is available documenting the existence of arteriosclerosis or other heart disability within one year of separation from active duty.  As such, the Board finds that presumptive service connection for arteriosclerotic heart disease as a chronic disease is not warranted.  

The Veteran could still receive service connection for arteriosclerotic heart disease if he showed that it is directly related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in this case the Veteran's medical records fail to support such a connection between his service and his present diagnosis.  As mentioned above, the Veteran's STRs show no complaints of, or treatment for a heart disability, and the remaining evidence does not show a diagnosis of a heart disability until 2011, roughly 37 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Furthermore, the Board also notes that the Veteran, in his VA Form 9 (Appeal to the Board of Veterans' Appeals) does not assert that his presently diagnosed heart disability is directly related to his regular service, but that presumptive service connection is warranted because of his exposure to herbicides during active duty.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as arteriosclerotic cardiovascular disease, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases. See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Veteran, in his initial claim, stated that he was a supervisor in the communications division aboard the U.S.S. Saratoga when it operated in the Gulf of Tonkin during the Vietnam Era.  He asserts that on a single occasion he was flown to the naval communications station as Da Nang to collect materials needed for installation in attack aircraft in the ship's squadrons.  He asserts that the location he visited was NAVCOMMFAC Da Nang, and that it was actually located in the triangle building, Da Nang East.  He admits that he has no documentation to prove that such a visitation ever occurred.  
  
A review of the Veteran's service personnel records verify that the Veteran was stationed aboard the U.S.S. Saratoga from August 1971 to July 1974.  On April 11, 1972, the U.S.S. Saratoga departed Mayport, Florida to join the Seventh Fleet, arriving at Subic Bay, Republic of the Philippines on May 8, 1972.  It then spent seven line periods at "Yankee Station."  Those periods of time were May 18-21, 1972; July 1-16, 1972; July 28-August 22, 1972; September 2-19, 1972; September 29-October 21, 1972; November 5-December 8, 1972; December 18, 1972-January 8, 1973.  In between those periods, the U.S.S. Saratoga spent time in-port at Subic Bay, R.P.; Hong Kong, B.C.C.; or Singapore; with one period from June 25-26, 1972 where it was recorded as being "underway for typhoon evasion."  On January 17, 1973, it departed Singapore for Mayport, Florida.  

The Board takes judicial notice of the fact that "Yankee Station" was a deep-water point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. naval aircraft carriers to launch air strikes during the Vietnam era.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201(b) that courts may take judicial notice of facts not subject to reasonable dispute).  As such, based on the above-cited evidence, the Veteran cannot be presumed to have been exposed to an herbicide agent based solely on his service aboard the U.S.S. Saratoga.  

With regard to the Veteran's contention that he was flown, on one occasion, to the Vietnam mainland, the evidence of record does not demonstrate that this event occurred.  While VA is able to verify his service aboard the U.S.S. Saratoga in the Gulf of Tonkin, neither his personnel records, nor his STRs show that he set foot in the Republic of Vietnam during his period of active service.  As discussed above, the Veteran also admits that he does not have documentation to prove that such a visitation occurred.  Therefore, because insufficient evidence exists in the record to verify the Veteran's asserted visitation to the Vietnam mainland during the time he was stationed aboard the U.S.S. Saratoga, the Board finds that the Veteran is not presumed to have been exposed to herbicides and is therefore not entitled to presumptive service connection in this case.


ORDER

Service connection for arteriosclerotic heart disease is denied.



REMAND

Regarding the Veteran's claim for lung disease, VA has conceded that the Veteran was exposed to asbestos while serving aboard the U.S.S. Saratoga from 1973-74.  Evidence associated with the Veteran's claims file show that the Veteran submitted private medical evidence from Baptist Health Medical Center dated December 2010 which indicated that a chest x-ray showed sufficient abnormality to warrant further medical review.  Because those private medical records showed signs or symptoms of a present disability, and because they did not contain sufficient information to make a decision on the claim, the Veteran was scheduled for a VA examination at the VA Medical Center (VAMC) in Memphis, Tennessee on October 9, 2012.  

On September 26, 2012, the Veteran submitted a letter to the RO explaining that he could not attend the examination at the time and place scheduled because he did not reside near that location.  The Board notes that the Veteran's letter gave a current address in Cabot, Arkansas which is approximately 130 miles from Memphis, Tennessee.  The Veteran requested that his examination be rescheduled at the North Little Rock VAMC, a location approximately 25 miles away.  The Veteran noted that he was formerly employed at the North Little Rock VAMC, but had retired six months earlier.  The record from the Memphis VAMC dated October 10, 2012, indicates that the Veteran's scheduled examination was cancelled due to the Veteran's request for an examination in North Little Rock, however, it does not appear that that examination was ever scheduled, nor that the RO corresponded with the Veteran with regard to whether he could be scheduled at a different location.  

On November 8, 2012, the RO issued a statement of the case (SOC) which acknowledged the Veteran's request that his examination be rescheduled at North Little Rock, and indicated that he did not provide good cause for cancelling his previously scheduled examination in Memphis.  It did not address why the Veteran's request to relocate his examination did not constitute good cause in this case.      

Here, the Board finds that the Veteran has demonstrated good cause for his failure to report to his VA examination, and the examination should therefore be rescheduled.  See 38 C.F.R. § 3.655(a).  The Board also notes that the Veteran has recently relocated to Michigan, so any concern with regard to his status as a former employee at the North Little Rock VAMC is moot. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lung disability.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  For any diagnosed lung disability (to include pneumonia, emphysema, COPD, and/or lung nodules) the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability was incurred in or caused by his active service, including conceded exposure to asbestos therein.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

2.  Then readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


